DETAILED ACTION
This Office action is in response to the Amendment filed on 21 January 2022.  Claims 1-20 have been cancelled.  Claims 21-40 are newly submitted.

	This application is a continuation of application Serial No. 15/848,439, filed on 20 December 2017, now US Patent 10,872,898.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21, 22, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., US 2016/0043098, of record in the application.
With respect to claim 21, Nakanishi et al. disclose a semiconductor device, shown in Figs. 28 and 53, comprising: 
a memory cell  in a first region 1A of a substrate SB, the memory cell 1A including a polysilicon memory gate MG overlying a charge trapping layer MZ, and a polysilicon select gate CG overlying a SG oxide layer GF, the select gate CG formed adjacent to the memory gate MG and separated therefrom by an inter-gate dielectric MZ, see Fig. 28;
a logic field-effect transistor (FET) including a metal gate GE2(ME) disposed over a high-k dielectric HK in a second region 1B of the substrate.  In Fig. 28, Nakanishi et al. show that the top surface of both the select gate CG and the memory gate MG are silicided. In Fig. 28, Nakanishi et al. do not show at least a first portion of a top surface of the SG is silicided, and wherein the first portion is separated from a top surface of the MG by the inter-gate dielectric and by an unsilicided second portion of the top surface of the SG. However, in a fourth embodiment of Nakanishi et al. shown in Fig. 53, Nakanishi et al. disclose a split-gate memory cell in memory cell region 1A, shown in Figs. 53 and 54, in which a first portion of the top surface of the select gate CG is silicided and wherein the first portion is separated from the top surface of the MG by an inter-gate dielectric MA and an unsilicided portion of the top surface of the select gate CG, see paragraphs [0298]-[0319]. Nakanishi et al. disclose that in a split-gate memory cell thus manufactured, leakage current between the select gate CG and the memory gate MG can be suppressed or prevented, and a short-circuit between the select gate 
With respect to claim 22, Nakanishi et al. disclose that the inter-gate dielectric MZ can include at least two dielectric layers, see paragraph [0095].

With respect to claim 35, Nakanishi et al. disclose a semiconductor device, shown in Figs 28 and 53, comprising: 
a memory array including a plurality of split-gate devices in a memory region 1A of a substrate SB, each split-gate device including a polysilicon memory gate MG overlying a charge trapping layer MZ, and a polysilicon select gate CG overlying a select gate oxide layer GF formed adjacent to the MG and separated therefrom by an inter-gate dielectric MZ; and
control circuitry including a plurality of logic field-effect transistor (FET) in a logic region 1B of the substrate SB, each logic FET including a metal gate GE2(ME) disposed over a high-k dielectric HK,
wherein top surfaces of each of the memory gates MGs, the select gates CGs and the metal gates GE2(ME) of the logic FETs are substantially co-planar, as shown in 

With respect to claim 37, in the semiconductor device of Nakanishi et al., the top surface of the memory gate MG is silicided, see Fig.53, and no silicide lies above the inter-gate dielectric MZ that separates the select gate CG and the memory gate MG.
 With respect to claim 38, the semiconductor device of Nakanishi et al. further comprises an inter-layer dielectric (ILD) IL1 formed over the substrate SB surrounding the memory gates MG, the select gates CG and the metal gates GE2  of the logic FET, the ILD planarized to have a top surface substantially co-planar with the top surfaces of the memory gates MG, the select gates CG and the metal gates GE2(ME) of the logic FET, see Fig. 24. 
With respect to claim 39, Nakanishi et al. disclose the charge trapping layer MZ is a multi-layer charge trapping layer comprising an oxide-nitride-oxide (ONO) stack, see paragraph [0095], and that a lower oxide of the ONO stack is formed from an oxide layer that is contiguous with the select gate CG oxide layer GF, as shown in Fig. 11. 
With respect to claim 40, Nakanishi et al. disclose a memory cell array with logic circuitry in region 1B, which can be, for example, a processor such as CPU, a control circuit, a sense amplifier, a column decoder, a raw decoder, or an input/output circuit, see paragraph [0074].


Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., US 2016/0043098, as applied to claim 22 above, further in view of Ogata et al., US 2017/0271162, of record in the application.
With respect to claim 23, in the semiconductor device of Nakanishi et al. in which the memory cell of Fig. 53 is implemented into the semiconductor device shown in Fig. 28, top surfaces of the memory gate MG, the select gate CG and the metal gate GE2 of the logic FET would be substantially co-planar, and wherein the memory gate MG includes a polysilicon film disposed on the charge trapping layer MZ, the select gate CG includes a select gate polysilicon film overlying the select gate oxide layer GF, and wherein the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG, see Fig. 52. However, Nakanishi et al. lack anticipation of a cap layer including a dielectric film disposed on the polysilicon film and that the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film. Ogata et al. disclose that in a method in which the memory gate is formed before the select gate, a capping layer CPZ1 is formed over the memory gate MG, see Figs. 3 and 4. As shown in Fig. 10 of Ogata et al., the capping layer CPZ1 protects the memory gate MG during the etching step that forms the select gate. Therefore, if the memory gate MG was formed prior to the select gate in the known method of Nakanishi et al., it would have been obvious to the skilled artisan to form a capping layer over the memory gate in order to protect the memory gate during the etching step used to form the select gate, and that the polysilicon film PS1 of the memory gate MG would be  lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film CPZ1.   
substantially co-planar, as shown in Fig. 28.  
With respect to claim 25, in the semiconductor device of Nakanishi et al., the inter-gate dielectric MZ extends from the select gate CG oxide layer GF to the top surfaces of the memory gate MG and the select gate CG, see Fig. 11. 
With respect to claim 26, Nakanishi et al. disclose that the top surface of the memory gate MG is silicided, see Fig.53.  
With respect to claim 27, Nakanishi et al. show in Fig. 53 that no silicide lies above the inter-gate dielectric MZ that separates the select gate CG and the memory gate MG.
 With respect to claim 28, the semiconductor device of Nakanishi et al. further comprises an inter-layer dielectric (ILD) IL1 formed over the substrate SB surrounding the memory gate MG, the select gate CG and the metal gate GE2  of the logic FET, the ILD planarized to have a top surface substantially co-planar with the top surfaces of the memory gate MG, the select gate CG and the metal gate GE2(ME) of the logic FET, see Fig. 24. 
With respect to claim 29, Nakanishi et al. disclose the charge trapping layer MZ is a multi-layer charge trapping layer comprising an oxide-nitride-oxide (ONO) stack, see paragraph [0095], and that a lower oxide of the ONO stack is formed from an oxide layer that is contiguous with the select gate CG oxide layer GF, as shown in Fig. 11. 

s 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al., US 2016/0043098, in view of Ogata et al., US 2017/0271162, of record in the application.
 With respect to claim 30, Nakanishi et al. disclose a semiconductor device, shown in Figs 38 and 53, comprising:
a plurality of split-gate memory cells in a memory region 1A of a substrate SB, each split gate memory cell including a polysilicon memory gate MG overlying a charge trapping layer MZ, and a Application No.: 16/953,643-4- Docket No.: CD17059C1polysilicon select gate CG overlying a select gate oxide layer GF formed adjacent to the memory gate MG and separated therefrom by an inter-gate dielectric MZ including at least two dielectric layers; and 
a plurality of logic field-effect transistor (FET) in a logic region 1B of the substrate SB, each logic FET including a metal gate GE2(ME) disposed over a high-k dielectric HK, 
wherein top surfaces of each of the memory gates MGs, the select gates CGs and the metal gates GE2(ME) of the logic FETs are substantially co-planar, as shown in Fig. 28. In Fig. 28, Nakanishi et al. show that the top surface of both the select gate CG and the memory gate MG are silicided. In Fig. 28, Nakanishi et al. do not show a first portion of a top surface of the SG is silicided, and is separated from a top surface of the MG by the inter-gate dielectric and by an unsilicided second portion of the top surface of the SG and wherein the polysilicon film of the MG is lower than the top surface of the SG by an amount equal to a thickness of the dielectric film. However, in a fourth embodiment of Nakanishi et al. shown in Fig. 53, Nakanishi et al. disclose a split-gate memory cell in memory cell region 1A, shown in Figs. 53 and 54, in which a first portion 
Nakanishi et al. lack anticipation of a cap layer including a dielectric film disposed on the polysilicon film and that the polysilicon film of the memory gate MG is lower than the top surface of the select gate CG by an amount equal to a thickness of the dielectric film. Ogata et al. disclose that in a method in which the memory gate is formed before the select gate, a capping layer CPZ1 is formed over the memory gate MG, see Figs. 3 and 4. As shown in Fig. 10 of Ogata et al., the capping layer CPZ1 protects the memory gate MG during the etching step that forms the select gate. Therefore, if the memory gate MG was formed prior to the select gate in the known method of Nakanishi et al., it 
With respect to claim 31, in the semiconductor device of Nakanishi et al., the inter-gate dielectric MZ in each split gate memory cell extends from the select gate oxide layer GF to the top surfaces of the memory gate MG and the select gate CG, see Fig. 11. 
With respect to claim 32, in the semiconductor device of Nakanishi et al., the top surface of the memory gate MG is silicided, see Fig.53, and no silicide lies above the inter-gate dielectric MZ that separates the select gate CG and the memory gate MG.
 With respect to claim 33, the semiconductor device of Nakanishi et al. further comprises an inter-layer dielectric (ILD) IL1 formed over the substrate SB surrounding the memory gates MG, the select gates CG and the metal gates GE2  of the logic FET, the ILD planarized to have a top surface substantially co-planar with the top surfaces of the memory gates MG, the select gates CG and the metal gates GE2(ME) of the logic FET, see Fig. 24. 
With respect to claim 34, Nakanishi et al. disclose the charge trapping layer MZ is a multi-layer charge trapping layer comprising an oxide-nitride-oxide (ONO) stack, see paragraph [0095], and that a lower oxide of the ONO stack is formed from an oxide layer that is contiguous with the select gate CG oxide layer GF, as shown in Fig. 11. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822